DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franke et al. (US 10612519), hereinafter referenced as Franke.
Regarding claim 1, Franke discloses a method for controlling a first wind turbine of a plurality of wind turbines of a wind park, wherein a second wind turbine of the plurality of wind turbines can be affected by a wake region caused by the first wind turbine which is positioned upstream of the second wind turbine (Figures 1a and 1b detailing a wind farm and wake interactions with downstream wind turbines), the method comprising: determining a current yaw state (12), wherein the current yaw state is selected from at least one of: a) an actual rotor yaw misalignment angle of the first wind turbine, wherein the actual rotor yaw misalignment angle is defined as an angle between a rotating axis of a rotor of the first wind turbine and a current wind direction at the first wind turbine; b) an identifier representing whether the actual rotor yaw misalignment angle is either in a range of positive yaw misalignment angles or alternatively of negative yaw misalignment angles; determining a wind condition corresponding back-and-forth change of operational parameter values to minimize wake effects during a transitional period of changed wind conditions may be suppressed. An exemplary yaw angle control system may thus avoid frequent and/or minor yaw movements that would excessively affect a component lifetime or even lead to actuator damage”; Col. 2, lines 32-49). As the “back and forth change” of the yaw is suppressed, this is considered to read on the limitation of “avoiding immediate consecutive switching between positive and negative offset angles”.
Regarding claims 2-5, Franke discloses the method according to claim 1 above. Franke further discloses that the yaw angle hysteresis switching threshold is determined based on current wind conditions which can include a current wind direction, wind speed, and wake-induced turbulence (Col. 1, Lines 9-26). The step of defining a rotor yaw offset angle set point is performed such that the yaw angle hysteresis switching threshold defines a switching limit of the hysteresis for the rotor yaw offset angle 
Regarding claims 9-10, Franke discloses the method according to claim 1 above. Franke further discloses activating a yaw actuator of the first wind turbine for yawing the first wind turbine until the rotor yaw offset angle set point is reached (implicit in yawing the upstream wind turbine to avoid wake effects downstream), and determining, based on the current wind condition, a pair of wind turbines of the wind park wherein a downstream wind turbine of the pair of wind turbines is or can be affected by a wake region, caused by an upstream wind turbine of the pair of wind turbines; selecting the upstream wind turbine of the pair of wind turbines as the first wind turbine; and selecting the downstream wind turbine of the pair of wind turbines as the second wind turbine (see Figure 2, multiple turbines are selected, including pairs; turbines 1-6).
Regarding claims 13-14, Franke discloses the method according to claim 1 above. Franke further discloses a wind park controller for controlling at least a first wind turbine of the plurality of wind turbines in the wind park, and the second turbine(s) are downstream of the first wind turbine and affected by the wake region caused by the first turbine (Figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al. (US 10612519), hereinafter referenced as Franke in view of Obrecht (US 9512820).
Regarding claim 8;
Franke discloses the method according to claim 1 above. Franke further discloses multiple upstream wind turbines within the farm that could be defined by the yaw angle hysteresis (Figures 1a-1b).
Franke fails to explicitly teach the at least one yaw angle hysteresis switching threshold is defined by a plurality of pairs of  yaw angle hysteresis switching thresholds with each pair selected for wind conditions.
Obrecht is directed to a method of controlling an upstream wind turbine in a wind park in order to affect the wake effects on the downstream wind turbines in the wind park. Obrecht further teaches that different turbines within the park have different reductions (Figure 8). FIG. 10 illustrates a wake steering control scheme for yawing turbine 20 in order to produce more power by the wind farm as a whole. This graphically represented control scheme shows a greater steering for the close turbines and less steering for turbines located farther away. The angular misalignment for the wake steering control scheme may be functionally represented by an array of functions, for example, taking into account spatial arrangement (both wind direction/angle and proximity). In this manner, for a given wind direction, the wake steering control scheme implements a predetermined yaw control according to the correct function in the array.
It is therefore established that depending on the wind conditions and spatial arrangement of the turbines that different limits would apply when taking the wake steering control scheme in a broad array of functions. Since Franke discloses a wind turbine control 
Regarding claims 11-12;
Franke discloses the method according to claim 1 above.
Franke fails to explicitly teach utilizing the distance between locations of the turbine to be calculated based on the coordinates of the first/second wind turbine, and the utilization of a pre-configured look-up-table to return the yaw offset angle setpoints. 
Obrecht is directed to a method of controlling an upstream wind turbine in a wind park in order to affect the wake effects on the downstream wind turbines in the wind park. Obrecht teaches “As known in the art, the operation of the wake steering control scheme may be defined, for example, by a formula, algorithm, table, or a graph of the function” and “The range of wind directions and extent of wake control depends on the spatial arrangement (proximity, angle, and placement) of the turbines. The determination of a particular control scheme would optimally balance between steering too much (negative effects on the upstream turbine) and not steering enough (lost power downstream).”
.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brake (US 10465655), Obrecht (US 20130317748), Brath (US 10364796), and Fleming (US 20160215759) teach methods of yaw control for a wind farm and the impact of downstream wake effects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745